Citation Nr: 1604203	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, as secondary to the service-connected Hashimoto's thyroiditis.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) from July 21, 1992 to July 27, 2001 for service-connected abnormal EKG, to include a heart disorder manifested by septal infarct (a heart disability).

(The issue of higher initial disability ratings for Hashimoto's thyroiditis is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in VBMS.

In a March 2014 decision, in pertinent part, the Board denied service connection for a gallbladder disorder to include gallstones and gallbladder excision residuals.  The Veteran appealed the March 2014 Board decision that denied service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, back to the Board for development consistent with the JMR.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Service Connection for a Gallbladder Disorder

In June 2015, the Board remanded the issue of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals.  Specifically, the Board addressed the arguments made by the Parties of the April 2015 JMR and determined that an addendum medical opinion was necessary as there remained some question as to the etiology of the gallbladder disorder.  A review of the Veteran's electronic file (to include on VBMS and Virtual VA) does not show that a VA addendum medical opinion has been requested, or that the appeal of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, has been readjudicated by the RO, as requested in the June 2015 Board Remand.  In this regard, a Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Initial rating for a Heart Disability from July 21, 1992 to July 27, 2001

In a February 2015 rating decision, the RO granted service connection for abnormal EKG, to include a heart disorder manifested by septal infarct, and assigned a "staged" initial rating of 0 percent (noncompensable) from July 21, 1992 to July 27, 2001, an initial rating of 10 percent from July 27, 2001 to January 16, 2007, an initial rating of 30 percent from January 16, 2007 to March 20, 2013, and an initial rating of 10 percent from March 20, 2013, forward.  In an August 2015 correspondence, the Veteran stated, "I also disagree with your decision to grant me a 0 [percent] rating for abnormal EKG septal infarct.  A rating of at least 10 [percent] should be granted from the date of my original claim."  Significantly, the Veteran did not disagree with the remaining "staged" initial ratings from July 27, 2001, forward, and that portion of the claim is not before the Board at this time.  

The Board notes the RO's November 2015 acknowledgement of the receipt of the August 2015 Notice of Disagreement with the February 2015 rating decision (of which the Veteran was notified in an April 2015 letter).  However, when a veteran has filed a Notice of Disagreement and there is no Statement of the Case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  As such, the claim for a higher (compensable) initial disability rating from July 21, 1992 to July 27, 2001 for service-connected abnormal EKG, to include a heart disorder manifested by septal infarct, should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon, 12 Vet. App. at 238.  The issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Provide a Statement of the Case as to the issue of a higher (compensable) initial disability rating from July 21, 1992 to July 27, 2001 for service-connected abnormal EKG, to include a heart disorder manifested by septal infarct.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. Obtain an addendum medical opinion from a VA physician to assist in determining the nature and etiology of the gallbladder disorder, to include gallstones and gallbladder excision residuals.  The relevant documents in the electronic file (to include on VBMS and Virtual VA) should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the gallbladder disorder, to include gallstones and gallbladder excision residuals, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected Hashimoto's thyroiditis?  If the VA examiner opines that the gallbladder disorder, to include gallstones and gallbladder excision residuals, is aggravated by the service-connected Hashimoto's thyroiditis, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal of service connection for a gallbladder disorder, to include gallstones and gallbladder excision residuals, in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



